DETAILED ACTION
This communication is in response to the Amendments filed on 01/12/2022. Claims 1-18 and 20-23 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Examiner notes that the previous claim interpretations under 35 USC 112(f) still applies as claim 17-18 and 20-22. Please see Non-Final Rejection mailed on 11/02/2021, page 3. 

Response to Arguments
The Applicant’s Arguments with respect to claims 1 and 17 have been considered and overcome the previously cited prior art. Hence, the Examiner proposed claim amendments in order to advance prosecution and overcome possibly new art which was found during the search as provided in the reasons for allowance section.
The Applicant’s Arguments with respect to claim 8 was considered and overcomes the previously cited prior art. Hence, the Examiner proposed claim amendments (previous claim marked as ASM) in order to advance prosecution and overcome possibly new art which was found during the search as provided in the reasons for allowance section. 


Drawings
The drawings filed on 01/25/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
More specifically, the Drawings (ALL FIGURES) which were submitted originally appear to be pixelated and are not clearly legible. As a result, replacement drawings should be made for all Figures. 


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Timothy MacIntyre on 01/24/2022.
The application has been amended as follows: 
Please Replace Claim 1 with – 1. (currently amended) A computer-implemented method for profiling an unknown speaker, such that a profile for a speaker includes a set of speaker characteristics, comprising:
receiving a speech signal from an unknown speaker, where the speech signal is comprised of a plurality of data frames;
for each speaker characteristic in the set of speaker characteristics, analyzing the plurality of data frames using machine learning;
for each speaker characteristic in the set of speaker characteristics, selecting a subset of data frames from the plurality of data frames based on the analysis of the plurality of data frames using a set of neural networks and a different neural network in the set of neural networks is implemented for each speaker characteristic in the set of speaker characteristics; and
for a given speaker characteristic, generating a feature vector from the subset of selected data frames corresponding to the given speaker characteristic and predicting a value for the given speaker characteristic from the feature vector using machine learning.—

Please Replace Claim 8 with --(currently amended) A computer-implemented method for profiling an unknown speaker, such that a profile for a speaker includes a set of speaker characteristics, comprising:
a)	receiving a speech signal from an unknown speaker, where the speech signal is comprised of a plurality of data frames;
b)	accumulating data frames from the plurality of data frames in a buffer;
c)	generating, at a given time, a feature vector from the data frames accumulated in the data buffer;
d)	predicting a value for a given speaker characteristic from the feature vector using machine learning, and assessing reliability of the predicted value for the given speaker characteristic;
e)  determining that the predicted value for the given speaker characteristic is unreliable; and  
f)	repeating steps b) – e) based on the determination that the predicted value for the given speaker characteristic is unreliable
wherein assessing reliability of the predicted value for the given speaker characteristic further comprises comparing a log-likelihood ratio to a decision threshold, and deeming the predicted value reliable when the log-likelihood ratio exceeds the decision threshold, where the log-likelihood ratio evaluates a null-hypothesis that the predicted value does not correspond to a given speaker characteristic and an alternative hypothesis that the predicted value corresponds to the given speaker characteristic.--

	Please Cancel Claims 14, 19-20, and 23.

Please Replace Claim 17 with --17.	(currently amended) A system for profiling an unknown speaker, comprising:
a microphone configured to capture a speech signal from an unknown speaker;
a frame extractor configured to receive the speech signal from the microphone;
a frame selector configured to receive the speech signal from the frame extractor, wherein, for each speaker characteristic, the frame selector selects a subset of data frames from speech signal using machine learning and accumulates the subset of data frames in a buffer corresponding to the speaker characteristic, thereby excluding other data frames in the speech signal from the subset of data frames, where the data frames in the subset of data frames contain information about the speaker characteristic of interest;
a feature extractor configured to generate a feature vector from the data frames in the buffer;
a speaker estimator configured to receive the feature vector from the feature extractor and, for each speaker characteristic in the set of speaker characteristics, predict a value for a speaker characteristic from the feature vector using a first set of neural networks, where the speaker estimator implements a different neural network for each speaker characteristic in the set of speaker characteristics; and
a speaker profiler configured to receive the predicted values for each speaker characteristic from the speaker estimator, where the speaker profiler assesses the reliability of the predicted value for each speaker characteristic and adds the predicted value for a given speaker characteristic to a speaker profile when the predicted value for the given speaker characteristic is deemed reliable
wherein the frame selector selects a subset of data frames from each of the plurality of speech signals using a second set of neural networks and the frame selector implements a different neural network for each speaker characteristic in the second set of speaker characteristics.—

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record with respect to claim 1 is Singh teaches a computer-implemented method for profiling an unknown speaker (see [0029], profiling of an unknown source), such that a profile for a speaker includes a set of speaker characteristics (see [0015], where profile parameters are determined as a function of bio-relevant facts, such as physical, physiological, or medical facts; socio-personal facts such as behavioral, demographic, or sociological facts; and environmental facts including information about the surroundings concurrent with the speech signal production and equipment used to generate, transmit or record the speech signal), comprising: receiving a speech signal from an unknown speaker, where the speech signal is comprised of a plurality of data frames (see [0030], where speech signal is recorded); for each speaker characteristic in the set of speaker characteristics (see [0030], to predict values of profile parameters), selecting a subset of data frames from a corresponding speech signal in the plurality of speech signals and thereby exclude other data frames in the corresponding speech signal from the subset of data frames, where the data frames in the subset of data frames contain information about the speaker characteristic of interest (see [0045], where segments having no features can be discarded and therefore implicitly comprise information about characteristics of a set of neural networks …where the data frames in the subset of data frames contain information about the speaker characteristic of interest and a different neural network in the set of neural networks is implemented for each speaker characteristic in the set of speaker characteristics”
With respect to claim 17, the closest prior art of record Singh teaches a system for profiling an unknown speaker, comprising: a microphone configured to capture a speech signal from an unknown speaker (see [0030], where speech signal is recorded, [0039], segmented into segments and see [0037], microphone); a frame extractor configured to receive the speech signal from the microphone and accumulate data frames from the speech signal (see Figure 5, step 520, segment speech signal and see output from step 510); a feature extractor configured to generate a feature vector from the data frames in the buffer (see Figure 5, step 530, generate feature vector based on speech segment 520); a speaker estimator configured to receive the feature vector from the feature extractor and, for each speaker characteristic in the set of speaker characteristics, predict a value for a speak characteristic from the feature vector using a wherein the frame selector selects a subset of data frames from each of the plurality of speech signals using a second set of neural networks and the frame selector implements a different neural network for each speaker characteristic in the second set of speaker characteristics”
Mont-Reynaud does teach in a buffer (see col. 8 lines 65-col. 9, lines 3, where buffer stores the extracted features), where the speaker profiler assesses the reliability of the predicted value for each speaker characteristic and adds the predicted value for a given speaker characteristic to a speaker profile when the predicted value for the given speaker characteristic is deemed reliable (see col. 11, lines 1-6 where each newly derived feature is assumed to be unreliable until correlation to prior feature or value is not completed for all newly derived features see col 11, lines 5-9 profile property values 
With respect to claims 1 and 17, Foerster (US 2015/0371639) teaches the use of neural networks in selection of data frames from an initial set of frames (see [0023]). Furthermore, various NPL literature also describes this type of selection: Huang (“Gaussian Mixture Selection and Data Selection for Unsupervised Spanish Dialect Classification”) is cited to disclose frame selection by removal of confusing speech frames (see sect 4). Ethridge (“Rank-Based Frame Classification for Usable Speech Detection in Speaker Identification Systems”) is cited to disclose usable and unusable frame selection (see page 293, left column). Zhang (“Noise Robust Speaker Recognition Based on Adaptive Frame Weighting in GMM for I vector Extraction”) is cited to disclose selection of clean frames using Baum Welch stats of GMMs (see abstract). Weddin (“Frame Selection for Speaker Identification”) is cited to disclose frame selection by prioritizing frames from areas of a speech signal that comprise speaker dependent information (see sect. 2). Sun (“The IIR NIST SRE 2008 and 2010 Summed Channel”) is cited to disclose speech frame selection based on energy (see sect. 2). However, none of these reference teach or make obvious the limitation of “wherein the frame selector selects a subset of data frames from each of the plurality of speech signals using a second set of neural networks, where the frame selector implements a different neural network for each speaker characteristic in the set of ; e) adding the predicted value for the given speaker characteristic to a profile for the unknown speaker when the predicted value for the given speaker characteristic is deemed reliable  (see [0054], where correlations may influence predictors and see [0062], inclusion in the profile).; and. However, Singh does not specifically teach b) accumulating data frames 
Mont-Reynaud does teach b) accumulating data frames from the plurality of data frames in a buffer (see col. 8  lines 65-col. 9, lines 3, where buffer stores the extracted features) assessing reliability of the predicted value for the given speaker characteristic (see col. 11, lines 1-3, where newly derived accumulated features are correlated with previously established values and features); adding the predicted value for the given speaker characteristic to a profile for the unknown speaker when the predicted value for the given speaker characteristic is deemed reliable (see col 11, lines 1-7 profile property values are constrained with respect to other values for integration (profile)) f) repeating steps b) - d) when the predicted value for the given speaker characteristic is deemed unreliable (see col. 11, lines where 1-12 for each newly derived feature, correlation is done with prior features for accuracy improvement, thus showing a repeated process). 
Colibro (US 20140358541) is cited to disclose using confidence metrics to determine if iterations are required (see [0036], [0039]). Oguri (US 2018/0276569) is cited to disclose repeating of supervised learning based on the value of the error between the output and expected and where new learning or process takes place (see [0059]). Hann (WO 2020/161481) is cited to disclose optimizing training based on accuracy of the output (see page 11, lines 30-page 12 lines 8).
However, none of the cited references either alone or in combination thereof teaches or makes obvious the limitations of “wherein assessing reliability of the predicted value for the given speaker characteristic further comprises comparing a log-likelihood ratio to a decision threshold, and deeming the predicted value reliable when the log-likelihood ratio exceeds the decision threshold, where the log-likelihood ratio evaluates a null-hypothesis that the predicted value does not correspond to a given speaker characteristic and an alternative hypothesis that the predicted value corresponds to the given speaker characteristic.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 







/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

02/18/2022